Appeal from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered February 11, 2004 in a personal injury action. The order granted the motion of defendants Russell Muff and Children’s Hospital, now known as CGF Health System, seeking summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Green, J.P., Hurlbutt, Martoche, Lawton and Hayes, JJ.